Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Nelnet, Inc. and subsidiaries (the “Company”) on Form 10-Q for the quarter ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 9, 2011 By: /s/ MICHAEL S. DUNLAP Name: Michael S. Dunlap Title:Chairman and Chief Executive Officer Principal Executive Officer By: /s/ TERRY J. HEIMES Name: Terry J. Heimes Title:Chief Financial Officer Principal Financial Officer and Principal Accounting Officer
